Citation Nr: 0841408	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  96-45 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for residuals of 
herbicide exposure, claimed as joint aches and pains, 
muscular weakness, hearing loss, tinnitus, left ankle pain, 
sinusitis, eye and stomach disorders, headaches, lumbosacral 
weakness, and a psychiatric disorder.  

2.  Entitlement to an effective date earlier than February 
13, 1992, for service connection for traumatic arthritis of 
the cervical spine, with C6-C7 radiculopathy.  

3.  Entitlement to an initial disability rating in excess of 
40 percent, from February 13, 1992 to September 22, 2002, and 
to a rating in excess of 20 percent thereafter, for traumatic 
arthritis of the cervical spine, with C6-C7 radiculopathy.  

4.  Entitlement to an initial disability rating in excess of 
20 percent from September 23, 2002, for C6-C7 cervical 
radiculopathy of the right (dominant) upper extremity.  

5.  Entitlement to an initial disability rating in excess of 
20 percent from September 23, 2002, for C6-C7 cervical 
radiculopathy of the left upper extremity.  

6.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
lumbar spine, with radiculopathy.  

7.  Entitlement to an initial disability rating in excess of 
20 percent for traumatic arthritis of the lumbar spine, with 
radiculopathy.  

8.  Entitlement to an initial disability rating in excess of 
10 percent (effective September 23, 2002) for L5-S1 
radiculopathy of the right lower extremity.  

9.  Entitlement to an initial disability rating in excess of 
10 percent (effective September 23, 2002) for L5-S1 
radiculopathy of the left lower extremity.  

10.  Entitlement to a disability rating in excess of 20 
percent for bursitis of the right shoulder with traumatic 
arthritis.  

11.  Entitlement to a compensable disability rating for 
traumatic arthritis of the left shoulder from August 16, 
1995, and in excess of 20 percent from July 3, 2007.  

12.  Entitlement to an effective date earlier than October 8, 
1993, for service connection for traumatic arthritis of the 
right (dominant) wrist.  

13.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right (dominant) 
wrist.  

14.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
left wrist.  

15.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left wrist.  

16.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
right (dominant) elbow.  

17.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right (dominant) 
elbow.  

18.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
left elbow.  

19.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left elbow.  

20.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of both 
hands.  

21.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of both hands.  

22.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
right hip.  

23.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right hip.  

24.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
left hip.  

25.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left hip.  

26.  Entitlement to an effective date earlier than June 1, 
1990, for service connection for residuals of a right knee 
injury with degenerative joint disease and for traumatic 
arthritis of the left knee.  

27.  Entitlement to an initial compensable disability rating 
for traumatic arthritis of the left knee.  

28.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
right ankle.  

29.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the right ankle.  

30.  Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
left ankle.  

31.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left ankle.  

(The issue of the veteran's entitlement to a program of 
vocational rehabilitative services for the pursuit of a post-
graduate degree under the provisions of Chapter 31, Title 38, 
United States Code, is addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the RO/AMC to undertake certain 
adjudicatory action on the basis of the veteran's prior 
claims that his disabilities were the result of in-service 
herbicide exposure.  On remand, the requested adjudicatory 
action as to the disorders alleged to be the result of in-
service herbicide exposure was undertaken in August 2007.  By 
the same rating action, the RO also assigned an initial 
rating of 20 percent for traumatic arthritis of the left 
shoulder from July 3, 2007, with such disability being 
evaluated as 0 percent disabling from August 16, 1995, to 
July 2, 2007.  By the same decision, the RO separately 
evaluated the veteran's right and left knee disabilities, 
with residuals of a right knee injury including degenerative 
joint disease being evaluated as 10 percent disabling from 
June 1, 1990, and traumatic arthritis of the left knee being 
evaluated as 0 percent disabling from August 15, 1995.  The 
case has since been returned to the Board for further review.  

The issues relating to the initial rating of traumatic 
arthritis of the lumbar spine from August 31, 1994; the 
initial rating of traumatic arthritis of the of the right 
wrist from March 31, 1990; the initial rating of traumatic 
arthritis of the hand(s) from March 31, 1990; and the initial 
rating for residuals of a right knee injury with degenerative 
joint disease from March 31, 1990, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange and other toxic herbicides.  

2.  The preponderance of the competent evidence is against a 
finding that the veteran has a diagnosis of residuals of 
Agent Orange or other herbicide exposure, claimed as joint 
aches and pains, muscular weakness, hearing loss, tinnitus, 
sinusitis, eye and stomach disorders, headaches, left ankle 
pain, lumbosacral weakness, and a psychiatric disorder.  

3.  A claim for service connection for traumatic arthritis of 
the cervical spine with C6-7 radiculopathy was initially 
filed no earlier than February 13, 1992; there is document of 
record that can be construed as an earlier formal or informal 
claim.  

4.  A pronounced intervertebral disc syndrome affecting the 
cervical spine was not present from February 13, 1992 to 
September 22, 2002 and not more than a moderate 
intervertebral disc syndrome or moderate limitation of motion 
of the cervical spine was present thereafter.  

5.  Not more than mild incomplete paralysis of the upper 
radicular group of muscles is indicated from September 23, 
2002, as a result of C6-C7 cervical radiculopathy of the 
right (dominant) upper extremity.  

6.  Not more than mild incomplete paralysis of the upper 
radicular group of muscles is indicated from September 23, 
2002, as a result of C6-C7 cervical radiculopathy of the left 
upper extremity.

7.  A Board decision in May 1994 denied service connection 
for a low back disability; a claim for service connection for 
traumatic arthritis of the lumbar spine, with radiculopathy 
was filed on August 31, 1994; there is no document of record 
that can be construed as an earlier formal or informal claim.    

8.  Bursitis of the right shoulder with traumatic arthritis 
is manifested by reduced flexion, but not less than 90 
degrees, with pain.  

9.  From August 16, 1995, traumatic arthritis of the left 
shoulder was manifested by pain-free movement and no 
limitation in range of motion; on and after July 3, 2007, 
flexion was reduced, but not to more than 90 degrees, to 
include abduction and rotation.  

10.  An earlier claim for service connection for a right 
wrist disability of the right (dominant) wrist was filed on 
March 31, 1990, medical evidence shows a right wrist 
disability was present at that time; there is no document of 
record that can be construed as an earlier formal or informal 
claim.  

11.  A claim for service connection for traumatic arthritis 
of the left wrist was filed on August 16, 1995; there is 
document of record that can be construed as an earlier formal 
or informal claim.  

12.  Traumatic arthritis of the left wrist is manifested by a 
limitation of motion that is noncompensable under applicable 
rating criteria.  

13.  A claim for service connection for traumatic arthritis 
of the right (dominant) elbow was filed on August 16, 1995; 
there is document of record that can be construed as an 
earlier formal or informal claim.   

14.  Traumatic arthritis of the right (dominant) elbow is 
manifested by a reduction in flexion to not less than 100 
degrees; pain does not further limit range of motion.   

15.  A claim for service connection for traumatic arthritis 
of the left elbow was filed not earlier than August 16, 1995; 
there is document of record that can be construed as an 
earlier formal or informal claim.  

16.  Traumatic arthritis of the left elbow is manifested a 
reduction in elbow flexion to not less than 100 degrees; pain 
does not further limit range of motion.  

17.  An earlier claim for service connection for traumatic 
arthritis of hand(s) was filed on March 31, 1990; there is 
document of record that can be construed as an earlier formal 
or informal claim.  

18.  A claim for service connection for traumatic arthritis 
of the right hip was filed on August 16, 1995; there is 
document of record that can be construed as an earlier formal 
or informal claim. 

19.  Traumatic arthritis of the right hip is manifested by a 
noncompensable limitation of motion of the right hip joint.  

20.  A claim for service connection for traumatic arthritis 
of the left hip was filed on August 16, 1995; there is 
document of record that can be construed as an earlier formal 
or informal claim.  

21.  Traumatic arthritis of the left hip is manifested by 
limitation of motion of the left hip joint that is not 
compensably disabling under applicable rating criteria.  

22.  A claim for service connection for residuals of a right 
knee injury with degenerative joint disease was filed on 
March 31, 1990; there is document of record that can be 
construed as an earlier formal or informal claim.  

23.  A claim for service connection for traumatic arthritis 
of the left knee was filed on August 16, 1995, but not 
earlier; there is document of record that can be construed as 
an earlier formal or informal claim.    

24.  Prior to July 3, 2007, traumatic arthritis of the left 
knee, was manifested by pain-free movement and no limitation 
of motion, instability, subluxation, ankylosis, or cartilage 
damage; on and after July 3, 2007, such disorder is shown to 
be manifested by limitation of motion that is noncompensable 
under applicable rating criteria.  

25.  A claim for service connection for traumatic arthritis 
of the right ankle was filed on August 16, 1995; there is 
document of record that can be construed as an earlier formal 
or informal claim.  

26.  Prior to July 3, 2007, traumatic arthritis of the right 
ankle was manifested, by a moderate, but no greater, 
limitation of motion; on and after July 3, 2007, a marked 
limitation of motion of the right ankle joint is shown but no 
ankylosis is apparent.  

27.  A claim for service connection for traumatic arthritis 
of the left ankle was filed on August 16, 1995; there is 
document of record that can be construed as an earlier formal 
or informal claim.   

28.  Traumatic arthritis of the left ankle for the period 
prior to July 3, 2007, was manifested by a moderate 
limitation of motion, but not greater than moderate; on and 
after July 3, 2007, a marked limitation of motion of the left 
ankle joint is apparent.  

29.  None of the disabilities herein rated is shown to be 
productive of a marked interference with employment or has 
required frequent periods of hospital care. 


CONCLUSION OF LAW

1.  Residuals of herbicide exposure were neither incurred in 
nor aggravated by service, nor may disability related to 
herbicide exposure be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2008).

2.  The criteria for the assignment of an effective date 
earlier than February 13, 1992, for service connection for 
traumatic arthritis of the cervical spine, with C6-C7 
radiculopathy, have not been met.  38 U.S.C.A. §§ 5101, 5107, 
5110(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 
3.400 (2008).  

3.  The criteria for the assignment of an initial disability 
rating in excess of 40 percent, from February 13, 1992, to 
September 22, 2002, and to a rating in excess of 20 percent 
thereafter, for traumatic arthritis of the cervical spine, 
with C6-C7 radiculopathy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002 and 2003); 38 C.F.R. §§ 3.102, 3.321, 3.326, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.49, 4.45, 4.59 (2008).  

4.  The criteria for the assignment of an initial disability 
rating in excess of 20 percent from September 23, 2002, for 
C6-C7 cervical radiculopathy of the right (dominant) upper 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.326, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.124a, Diagnostic Code 8510 (2008).  

5.  The criteria for the assignment of an initial disability 
rating in excess of 20 percent from September 23, 2002, for 
C6-C7 cervical radiculopathy of the left upper extremity, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.124a, Diagnostic Code 8510 (2008).  

6.  The criteria for the assignment of an effective date of 
August 31, 1994, but none earlier, for service connection for 
traumatic arthritis of the lumbar spine, with radiculopathy, 
have been met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.400 (2008).  

7.  The criteria for the assignment of a disability rating in 
excess of 20 percent for bursitis of the right shoulder with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.326, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201 (2008).  

8.  The criteria for a compensable disability rating for 
traumatic arthritis of the left shoulder from August 16, 
1995, and in excess of 20 percent from July 3, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2008).

9.  The criteria for the assignment of an effective date of 
March 31, 1990, but none earlier, for service connection for 
a right (dominant) wrist disability have been met.  38 
U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2008).  

10.  The criteria for the assignment of an effective date 
earlier than August 16, 1995, for service connection for 
traumatic arthritis of the left wrist have not been met.  38 
U.S.C.A. §§ 5101, 5107, 5110(a), (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2008).  

11.  The criteria for the assignment of an initial disability 
rating in excess of 10 percent for traumatic arthritis of the 
left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.326, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 
(2008).  

12.  The criteria for the assignment of an effective date 
earlier than August 16, 1995, for service connection for 
traumatic arthritis of the right (dominant) elbow have not 
been met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.400 (2008).   

13.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for traumatic arthritis of the 
right (dominant) elbow have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5206 (2008).

14.  The criteria for the assignment of an effective date 
earlier than August 16, 1995, for service connection for 
traumatic arthritis of the left elbow have not been met.  38 
U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2008).  

15.  The criteria for an initial disability rating in excess 
of 10 percent for traumatic arthritis of the left elbow have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2008).

16.  The criteria for the assignment of an effective date of 
March 31, 1990, but none earlier, for service connection for 
traumatic arthritis of hands have been met.  38 U.S.C.A. 
§§ 5101, 5107, 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.102, 3.400 (2008).  

17.  The criteria for the assignment of an effective date 
earlier than August 16, 1995, for service connection for 
traumatic arthritis of the right hip have not been met.  38 
U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2008).  

18.  The criteria for an initial disability rating in excess 
of 10 percent for traumatic arthritis of the right hip have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5252, 5253 
(2008).  

19.  The criteria for the assignment of an effective date 
earlier than August 16, 1995, for service connection for 
traumatic arthritis of the left hip have not been met.  
38 U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.102, 3.400 (2008).  

20.  The criteria for an initial disability rating in excess 
of 10 percent for traumatic arthritis of the left hip have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5252, 5253 
(2008).  

21.  The criteria for the assignment of an effective date of 
March 31, 1990, but none earlier, for service connection for 
residuals of a right knee injury with degenerative joint 
disease, have been met.  38 U.S.C.A. §§ 5101, 5107, 5110(a) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.400 
(2008).  

22.  The criteria for the assignment of an effective date 
earlier than August 16, 1995, for service connection for 
traumatic arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2008).  

23.  The criteria for an initial compensable disability 
rating for traumatic arthritis of the left knee prior to July 
3, 2007, have not been met; the criteria for an initial 
rating of 10 percent, but none greater, for the period on and 
after July 3, 2007, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.326, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2008).   

24.  The criteria for the assignment of an effective date 
earlier than August 16, 1995, for service connection for 
traumatic arthritis of the right ankle have not been met.  38 
U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2008).  

25.  The criteria for an initial disability rating in excess 
of 10 percent for traumatic arthritis of the right ankle 
prior to July 3, 2007, have not been met; the criteria for an 
initial rating of 20 percent, but none greater, for the 
period on and after July 3, 2007, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270, 5271 (2008).  

26.  The criteria for the assignment of an effective date 
earlier than August 16, 1995, for service connection for 
traumatic arthritis of the left ankle have not been met.  38 
U.S.C.A. §§ 5101, 5107, 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1, 3.102, 3.400 (2008).  

27.  The criteria for an initial disability rating in excess 
of 10 percent for traumatic arthritis of the left ankle for 
the period prior to July 3, 2007, have not been met; the 
criteria for an initial rating of 20 percent, but none 
greater, for the period on and after July 3, 2007, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5270, 5271 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

By this appeal, the veteran seeks earlier effective dates for 
grants of service connection for various disorders primarily, 
although not exclusively, on the basis of a pending, 
unadjudicated claim for service connection for residuals of 
Agent Orange or herbicide exposure dating to 1987.  The 
question of the veteran's entitlement to service connection 
for residuals of herbicide exposure is therefore herein 
addressed as a separate issue and in the context of his claim 
for earlier effective dates for grants of service connection.  
Initial ratings for multiple disorders are sought in excess 
of those evaluations already assigned by the RO.  

As noted above, this matter was most recently remanded to the 
RO by the Board in November 2005, and was subject to one or 
more prior Board remands.  All of the actions sought by the 
Board through its prior development requests have been 
completed as directed, and it is noted that neither the 
veteran, nor his attorney, contends otherwise.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  

In her June 2008 response to a supplemental statement of the 
case (SSOC) of October 2007, the veteran's attorney does 
raise allegations that the aforementioned SSOC failed to 
address all pertinent contentions regarding the effective 
date matters set out in the veteran's substantive appeal.  
Also, argument is therein advanced as to the inadequacy of a 
VA medical examination.  Such contentions are not Stegall 
based, but are hereafter addressed in the context of the RO's 
compliance with the Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. §  3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the VCAA letters of December 2001 and March 2006.  
The appellant was thereby notified of the Court's holding in 
Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, initial VCAA notice was preceded by initial 
action on the claims in question, in contravention of 
Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

For increased-compensation claims, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

In terms of the Vazquez-Flores requirements, the record 
reflects that the rating claims on appeal, with one 
exception, are for higher initial ratings, as opposed to 
claims for increase as was the case in Vazquez-Flores.  
Vasquez is not applicable to the downstream claims for a 
higher initial rating provided the RO furnished adequate VCAA 
notice regarding the underlying claim for service connection.  
See VAOPGCPREC 8-2003.  Here, a review of the record shows 
that the RO, in connection with the veteran's original 
service connection claims attempted to provide the veteran 
with adequate VCAA notice.  In Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering notice under 38 U.S.C.A. 
5103(a) no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Hartman 
v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In 
line with the reasoning set forth in these judicial 
decisions, the notice requirements addressed by the Court in 
Vasquez-Flores, supra, do not apply to initial rating claims.  
In any event, the record reflects that the RO has directly 
advised the veteran of the rating criteria for the evaluation 
of his various service-connected disorders and the 
allegations set forth by and on behalf of the veteran, both 
as to the claims for initial rating and the lone claim for 
increase, are reflective of actual knowledge of the 
applicable rating criteria.  

Moreover, the record in this instance demonstrates that full 
VCAA notice was effectuated prior to the issuance of the 
final SSOC by the RO in October 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  More timely VCAA notice would not have 
operated to alter the outcome of any of the issues herein 
denied.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice").  
In view of the foregoing, the Board cannot conclude that any 
defect in the timing of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted. Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes service medical records of 
the veteran, as well as various examination and treatment 
records compiled by VA and non-VA sources, including the 
reports of multiple VA medical examinations.  Findings from 
those VA medical evaluations are sufficiently detailed and 
comprehensive in scope so as to permit the Board to rate 
fairly and accurately the disorders in question.  To the 
extent that the veteran contends that a VA medical 
examination in 2002 failed to assess pain and functional 
loss, such matters were fully explored and documented during 
the course of a more recent VA medical examination in July 
2007, thereby curing any claimed oversight.  While the 
veteran may also disagree with the RO's conclusions, as set 
forth in the most recent SSOC, there is otherwise no 
indication that such document is legally insufficient, as 
might necessitate further remand of this matter for 
corrective action.  The Board, too, is mindful of the 
veteran's repeated requests to adjudicate his pending claims 
as expeditiously as possible.  There is no further duty to 
provide any further medical examination or medical opinion 
with respect to the claims on appeal.  38 C.F.R. §§ 3.159, 
3.326, 3.327 (2008).  To that end, the Board may proceed to 
adjudicate the merits of the claims without further remand as 
to such matters.

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Service Connection: Residuals of Herbicide Exposure

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The legal authority for disposition of claims for service 
connection based on herbicide exposure was amended during the 
course of the instant appeal.  Because of this fact, the 
question arises as to which set of legal criteria applies.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the 
rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the 
version most favorable to the claimant be applied when there 
has been a change in rating criteria has been overruled to 
the extent that it conflicts with authority established by 
the Supreme Court and United States Court of Appeals for the 
Federal Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel in VAOPGCPREC 7-2003 has held that a 
liberalizing law would generally not have prohibited 
retroactive effects.  If a veteran could receive a higher 
evaluation under the new criteria, the effect of the change 
would be liberalizing.  Therefore, the Board will consider 
the claim under the old criteria for the entire period of the 
appeal, and under the new criteria from the effective date of 
the noted revisions.

Prior to 2001, the applicable law and regulations provided 
that, if a veteran who served on active duty in Vietnam 
during the Vietnam era developed one of the diseases which is 
presumed to have resulted from exposure to herbicides, the 
veteran would then be presumed to have been exposed to Agent 
Orange or similar herbicide.  See McCartt v. West, 12 Vet. 
App. 164 (1999).  Those regulations also stipulated the 
diseases for which service connection could be presumed due 
to an association with exposure to herbicide agents.

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001), was enacted. Among other things, the VEBEA 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure; 
added Type 2 diabetes mellitus to the list of presumptive 
diseases based upon herbicide exposure (codifying a VA 
regulation which had been in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
holding in McCartt, supra).  These statutory provisions 
became effective on the date of enactment, December 27, 2001.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Under current legal authority, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period from January 9, 1962, to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  For the purposes of this section, the 
term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, such as the medic who served in combat in 
Vietnam in this case, and the claimed disease or injury is 
combat-related, lay evidence of inservice incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  In this 
instance, the evidence is clear that the veteran received the 
Combat Action Ribbon, based on his combat involvement in 
Vietnam.  Notice is taken, too, that 38 U.S.C.A. § 1154(b) 
does not address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are required for a grant of service connection.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

In a substantive appeal, dated in October 1987, the veteran 
indicated that the following entities were the result of his 
in-service exposure to Agent Orange, one of several toxic 
herbicides:  Joint aches and pains, muscular weakness, 
hearing loss, tinnitus, left ankle pain, sinusitis, eye and 
stomach disorders, headaches, lumbosacral weakness, and a 
psychiatric disorder, variously described.  Such claim had 
been preceded by the conduct of a VA medical examination in 
March 1987, at which the veteran initially reported his in-
service herbicide exposure and his belief that many of his 
disorders were linked to that exposure.  Such was followed by 
the RO's denial in June 1987 of the veteran's claim for VA 
compensation on the basis there was no showing of any 
disability related to herbicide exposure.  A notice of 
disagreement was filed in August 1987, with issuance of an 
SOC in October 1987 and receipt by VA of a substantive appeal 
in October 1987.  Such matter was remanded by the Board in 
February 1990, for clarification of the disorders reported to 
be secondary to herbicide exposure and further adjudication 
by the RO.  For his part, the veteran reiterated the list of 
disorders previously identified in the aforementioned 
substantive appeal of October 1987; the RO, on the other 
hand, failed to adjudicate the issues based on herbicide 
exposure until August 2007, following the Board's remand in 
November 2005 directing that such action be undertaken.  By 
its August 2007 decision, the RO determined that none of the 
alleged disabilities was among those for which there was a 
known association to herbicide exposure and, in addition, no 
competent evidence was otherwise on file indicating that any 
of the claimed disorders was in fact the result of in-service 
herbicide exposure.  

Following its review of the voluminous evidence of record, 
the Board concurs with the RO's determination of August 2007 
and finds that a preponderance of the evidence is against the 
veteran's claim for service connection for residuals of Agent 
Orange or other herbicide exposure.  Notice is taken that, 
during the course of the instant appeal, the list of diseases 
linked to herbicide exposure has been expanded.  At the time, 
the veteran's claim was initiated in 1987, a presumption of 
service connection existed only as to chloracne that was not 
manifested later than three months after the date of 
exposure.  38 C.F.R. § 3.311a; see also 50 Fed. Reg. 34458 
(1985).  Over the ensuing years, the number of diseases 
subject to the presumption of service incurrence was 
incrementally changed and now includes chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

At no time during the pendency of the veteran's claim has VA 
recognized an association between herbicide exposure and 
joint pain or aching, muscular weakness, hearing loss, 
tinnitus, left ankle pain, sinusitis, eye or stomach 
disorders, headaches, lumbosacral weakness, or any 
psychiatric disorder.  (The Board parenthetically notes that 
service connection was granted for low back and left ankle 
disabilities under a different theory.)  VA, under the 
authority of the Agent Orange Act of 1991, has determined 
that a presumption of service connection based on exposure to 
herbicides in the Republic of Vietnam during the Vietnam era 
is not warranted for disorders which are not enumerated by 
regulation.  See 64 Fed. Reg. 59232, 59236-37 (1999).  In 
fact, the VA Secretary has for some time regularly published 
a list of diseases for which no association to herbicide 
exposure is recognized.   See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996); 
Notice, 61 Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. 
Reg. 59,232-243 (1999); Notice, 68 Fed. Reg. 27,630-41 (2003) 
(VA Secretary clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era was not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.); Notice, 72 
Fed. Reg. 32395-32407 (2007).

On that basis, none of the claimed disorders is subject to a 
presumption of service incurrence due to herbicide exposure.  
Service connection may thus only be established upon a 
showing, pursuant to the holding in Combee, that any claimed 
disorder is otherwise directly linked to the veteran's 
herbicide exposure in service.  In this instance, no finding 
or opinion is presented by any medical professional 
specifically linking the veteran's joint aches and pains, 
muscular weakness, hearing loss, tinnitus, left ankle pain, 
sinusitis, eye or stomach disorder, headaches, lumbosacral 
weakness, or his psychiatric disorder to his in-service 
herbicide exposure.  The record reflects that the only 
medical professional to speak to the relationship between the 
claimed disorders and herbicide exposure is a private 
attending physician whose August 1987 report indicated that 
scientific studies had revealed nothing very conclusive as to 
any direct causal relationship.  That physician reported that 
concerns about damage to soft tissue, nerves, psychological 
changes, and birth defects in children had been raised, and 
while a number of studies and surveys had been performed, the 
physician states that none really supported an inter-
relationship to any degree.  In the physician's opinion, 
nothing specific had been proven as to the effects of Agent 
Orange, and that cause and effect questions therefore needed 
to be left open, subject to further studies and possible 
answers.  Such opinion, in the Board's view, neither 
supports, nor contradicts, the veteran's entitlement to 
service connection for residuals of herbicide exposure.  

In sum, the record fails to establish entitlement to service 
connection for residuals of Agent Orange or other herbicide 
exposure involving claimed disorders of joint aches and 
pains, muscular weakness, hearing loss, tinnitus, left ankle 
pain, sinusitis, eye or stomach disorders, headaches, 
lumbosacral weakness, or a psychiatric disorder.  To the 
extent that the veteran himself offers an opinion as to the 
existence of a cause and effect relationship between any 
claimed disorder and his herbicide exposure in service, any 
such opinion is not competent evidence, in the absence of a 
showing that the veteran has the requisite medical background 
or training to render competent any such opinion as to 
medical diagnosis or etiology.  Espiritu, supra.  

A preponderance of the evidence is against the veteran's 
claim for service connection for residuals of Agent Orange or 
other herbicide exposure.  As such, the benefit of the doubt 
doctrine is not for application and the claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Given that no grant of service connection is warranted for 
residuals of herbicide exposure for any claimed joint or 
muscle disorder, there is no basis as a matter of law for an 
earlier effective date for any prior grant of service 
connection for arthritis, be it traumatic or degenerative in 
origin, or degenerative joint disease, due to a pending, 
unadjudicated claim for service connection for any joint or 
musculoskeletal disorder based on herbicide exposure.  As 
such claims are without an adequate basis in the law, they 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law).  

Earlier Effective Dates for Service Connection

As indicated above, the Board herein finds no basis for a 
grant of service connection for residuals of Agent Orange or 
herbicide exposure, to include the claimed involvement of 
certain joints or segments of the spine.  That being the 
case, there is no basis for the assignment of an earlier 
effective date for any service-connected joint or spine 
disorder, inclusive of radiculopathy of any involved upper or 
lower extremity.  Sabonis, supra.  

The veteran argues that, because his claim for service 
connection for residuals of herbicide exposure remained 
pending from 1987, he was entitled to have his claim 
adjudicated on any and all other potential theories of 
service connection.  What he overlooks, however, is that his 
many claims for service connection filed since his discharge, 
were for the most part, adjudged both fully and promptly.  To 
claim otherwise would require the Board, and VA in general, 
to ignore the finality of prior RO and Board determinations.  
While it is unfortunate that significant delays were 
encountered in the adjudication of the veteran's claim for 
disability related to herbicide exposure, that fact does not 
permit the Board to ignore the laws enacted by Congress and 
the regulations promulgated by VA, which it is bound to 
follow.  

The record reflects that service connection for traumatic 
arthritis of multiple joints and portions of the spine, with 
related radiculopathy, was established by RO action in 
November 2002.  At that time, the effective date of each 
grant of service connection, except that pertaining to 
cervical spine and related radiculopathy, and for the right 
wrist, was determined to be August 16, 1995.  A grant of 
service connection for traumatic arthritis of the cervical 
spine and for radiculopathy of each upper extremity was made 
effective from February 13, 1992, and traumatic arthritis of 
the right wrist was made effective from October 8, 1993, the 
date of a Board hearing in which the veteran attempted to 
reopen his claim for service connection for a right wrist 
disorder.  By prior action of the RO, service connection for 
right knee arthritis, as a residual of an in-service injury, 
had been established as of June 1, 1990.  

As to the vast majority of the disorders, the effective date 
of August 16, 1995, was determined by the RO on the basis of 
the following:  Receipt by the RO on October 30, 1995, of the 
veteran's claims for service connection for post-traumatic 
arthritis of multiple joints, with a showing of VA treatment 
on August 16, 1995, leading to the entry of a tentative 
diagnosis of post-traumatic degenerative joint disease versus 
fibromyalgia.  From the RO's viewpoint, August 16, 1995, was 
the date of entry of the initial tentative diagnosis of 
traumatic arthritis and, as the veteran's claim followed 
within one year of that August 1995 evaluation, the date of 
such evaluation was found to be the date of receipt of the 
claim(s) under 38 C.F.R. § 3.157(b)(1).  

To the extent that the veteran raises bases for the 
assignment of earlier effective dates for prior grants of 
service connection for joint or musculoskeletal disorders, 
such matters are addressed below under the specific 
anatomical region in question.  

Cervical Spine with Radiculopathy

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) mandate 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998). Further, the mere presence of medical 
evidence in the record does not establish an intent on the 
part of the veteran to seek service connection for the 
benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).  While the Board must interpret the veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  When determining the effective 
date of an award of compensation benefits, the Board is 
required to review all the communications in the file, after 
the last final disallowance of the claim that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this instance, service connection for traumatic arthritis 
of the cervical spine with C6-7 radiculopathy was established 
by RO action in November 2002, effective from the February 
13, 1992.  At that time, a 40 percent rating was assigned as 
of February 1992, under DC 5293-5290, with a reduction to 20 
percent, effective from September 23, 2002.  Effective from 
September 23, 2002, separate 20 percent evaluations were 
assigned under DC 8510 for C6-7 radiculopathy of the right 
upper extremity (dominant) and of the left upper extremity.  
Such action was at least in part based on the RO's conclusion 
that as of September 23, 2002, the provisions of 38 C.F.R. 
§ 4.71a permitted evaluation of various segments of the spine 
under DC 5293, where it had been previously limited only to 
the lumbar spine.  

It is neither alleged, nor shown, that there is a basis for 
the assignment of an earlier effective date for service 
connection therefor, other than the matter of a pending 
unadjudicated claim based on herbicide exposure for which 
entitlement under the law is lacking under Sabonis.  No claim 
specifically pertaining to the cervical spine or related 
radiculopathy, to include arthritis, is shown prior to the 
receipt of the veteran's formal claim of February 13, 1992.  
Therefore, an effective date earlier than the date of initial 
application, February 13, 1992, for a grant of service 
connection for traumatic arthritis of the cervical spine, 
with C6-7 radiculopathy, must be denied.  

Given that the veteran timely appealed the initial ratings 
assigned, the holding in Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Under Fenderson, at the time of an 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Traumatic arthritis is ratable as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.  Arthritis shown by x-ray studies is 
rated based on limitation of motion of the affected joint.  
When limitation of motion would be noncompensable under a 
limitation-of-motion code, but there is at least some 
limitation of motion, a 10 percent rating may be assigned for 
each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  DC 
5010 directs that the evaluation of arthritis be conducted 
under DC 5003, which states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved. 38 C.F.R. § 4.71a, DC 
5010.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5010, Note 1, DC 5003.

Other pertinent criteria for the evaluation of spinal 
disorders were amended during the course of the instant 
appeal, initially as of September 23, 2002, with respect to 
intervertebral disc disease, and then on September 26, 2003, 
as to all spinal disorders.  See 68 Fed. Reg. 51454-51456 
(2003); 67 Fed. Reg. 54345 (2002); Kuzma, supra.   

As in effect prior to September 26, 2003, DC 5290 provided 
for a 10 percent rating for slight limitation of motion of 
the cervical spine and a 20 percent evaluation for moderate 
limitation of motion of that segment of the spine.  Where 
limitation of the cervical spine was severe, a 30 percent 
evaluation, the maximum available under that DC, was for 
assignment.  

Prior to September 23, 2002, intervertebral disc syndrome, as 
rated under DC 5293, was 0 percent disabling where it was 
postoperative and cured.  A 10 percent rating was warranted 
for an intervertebral disc syndrome that was mild in degree.  
A 20 percent rating was warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating 
was warranted for a severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief.  A 60 
percent rating was warranted for an intervertebral disc 
syndrome that was pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293, as in effect prior to September 23, 2002.

Under DC 5293, effective from September 23, 2002, 
intervertebral disc syndrome was evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A maximum 60 percent 
rating was warranted when rating based on incapacitating 
episodes, and such was assigned when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating was 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks, during the 
past 12 months.  A 20 percent rating was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months, and a 10 percent rating was assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note 1 following DC 5293 provided that for the purposes of 
evaluations under such DC, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and 
neurological manifestations" meant orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so.  Note 2 
provided that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be evaluated 
using evaluation criteria for the most appropriate orthopedic 
DC or DCs.  Neurological disabilities were to be evaluated 
separately using evaluation criteria for the most appropriate 
neurological DC or DCs.  38 C.F.R. § 4.71a, DC 5293, 
effective from September 23, 2002.  

Effective as of September 26, 2003, intervertebral disc 
syndrome is evaluated for all portions of the spine under DC 
5243 either on the basis of incapacitating episodes as 
previously referenced, or under a general rating formula for 
diseases and injuries of the spine, as was cited above for 
lumbosacral strain.  See 68 Fed. Reg. 51454 (2003); 38 C.F.R. 
§ 4.71a, DC 5243, effective from September 26, 2003.  

Under the changes effectuated on September 26, 2003, 
disability of the thoracic and lumbosacral spine is evaluated 
together, while disability of the lumbosacral and cervical 
spine is evaluated separately.  Under DC 5237, the assigned 
DC for lumbosacral strain on and after September 26, 2003, a 
spinal disorder, with or without regard to symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, is assigned a 20 percent rating where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine or the cervical spine is not greater than 
120 degrees or 170 degrees, respectively; or, muscle spasm or 
guarding is severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The next higher evaluation of 30 
percent pertains exclusively to the cervical spine, and 
requires that forward flexion of the cervical spine be 
limited to 15 degrees or less or that there be favorable 
ankylosis of the entire cervical spine.  For assignment of a 
40 percent evaluation, there is required to be a showing of 
forward flexion of the thoracolumbar spine being limited to 
30 degrees or less, unfavorable ankylosis of the cervical 
spine, or favorable ankylosis of the entire thoracolumbar 
spine.  The 50 percent rating requires a showing of 
unfavorable ankylosis of the entire thoracolumbar spine and 
the 100 percent evaluation necessitates unfavorable ankylosis 
of the entire spine.  The foregoing criteria are known as the 
general rating formula for the evaluation of spinal diseases 
and injuries.  (The evidence relating to the veteran's lumbar 
spine is addressed following the analysis for the veteran's 
cervical spine.)  

Regardless of the criteria, when assigning a disability 
rating for a musculoskeletal disorder, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40, 4.45, 
4.59, the rating for an orthopedic disorder must reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

Peripheral neuropathy of the extremities is rated under the 
provisions of 38 C.F.R. § 4.124a for disease of the 
peripheral nerves.  The rating schedule distinguishes between 
the major (dominant) and minor (non-dominant) extremity.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type give for 
each nerve.  When the involvement is wholly sensory, the 
rating should be for the "mild" or at most "moderate" degree.

Under DC 8510 for paralysis of upper radicular group, fifth 
and sixth cervicals, a rating of 70 percent is assignable for 
complete paralysis of the major extremity (all shoulder 
movements lost or severely affected, hand and wrist movements 
not affected).  A rating of 50 percent is assignable for 
severe incomplete paralysis of the major extremity.  A rating 
of 40 percent is assignable for moderate incomplete paralysis 
of the major extremity.  A rating of 20 percent is assignable 
for mild incomplete paralysis of the major extremity.  

VA examination in 1992 disclosed neck pain radiating to the 
right arm, but only sensory deficits were indicated.  On a VA 
evaluation in July 1998, flexion was to 35 degrees, extension 
to 40 degrees, lateral flexion to 30 degrees, and rotation to 
50 degrees, reflecting not more than a moderate limitation of 
motion.  No neurological deficits, including radiculopathy, 
were in evidence.  Private examination in November 1999 
showed spasm of the cervical spine, with a reduction of 
flexion to about 50 percent of normal.  Extension and lateral 
flexion were to 5 degrees; rotation was to 30 degrees.  The 
same medical professional found the veteran's cervical spine 
to be negative from a neurological standpoint in January 
1999.  

On a VA medical examination in June 2002, flexion of the 
cervical spine was to 50 degrees, with extension to 60 
degrees, lateral bending to the left and right to 40 and 45 
degrees, and rotation to 40 degrees.  No spasm was present 
and the veteran's pain level was described as minimal.  His 
continued participation in the lifting of weights and playing 
18-holes of golf while walking the course was noted.  VA 
evaluation in July 2007 revealed severe pain on motion, but 
flexion of the spine was still possible to 25 degrees, with 
extension, lateral flexion, and rotation each to 10 degrees.  
While there was noted to be diminished grip strength 
measuring 4/5 and reduced sensation to pin prick, no indicia 
of radiculopathy was identified by electrodiagnostic testing.   

Review of the record fails to disclose a pronounced 
intervertebral syndrome, ankylosis, or other basis for the 
assignment of more than a 40 percent evaluation prior to 
September 23, 2002.  As of September 23, 2002, and following, 
there likewise is no showing of more than a moderate 
intervertebral disc syndrome, and no indicia of ankylosis, or 
incapacitating episodes of the requisite duration.  Range of 
motion values set forth in 2007 were reduced by more than 50 
percent regarding extension, lateral flexion, and rotation, 
and nearly 50 percent with respect to forward flexion.  
However, as flexion of the cervical spine was to 50 degrees, 
a reduction of 50 percent due to pain still leaves 25 degrees 
of flexion and such does not support a rating in excess of 20 
percent under the range of motion criteria found in the 
general rating formula for the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  There is no medical evidence 
of ankylosis of the cervical spine.  As to the radiculopathy 
affecting each upper extremity, there is not shown to be more 
than mild incomplete paralysis of the upper radicular group 
from September 2002 to the present, and as such, not more 
than the 20 percent ratings already assigned by the RO for 
each upper extremity, on the basis of C6-7 radiculopathy, are 
in order.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  In this case, 
there is no indication of multiple periods of hospitalization 
for a cervical spine disability and the existence of a marked 
interference with employment due exclusively to cervical 
spine disorder is likewise not shown.  Accordingly, a 
referral for a determination of whether the assignment of an 
extraschedular rating is appropriate is not warranted.

In view of the foregoing, the Board finds that the record 
does not indicate a basis for the assignment of a rating for 
traumatic arthritis of the cervical spine with C6-7 
radiculopathy in excess of 40 percent from February 13, 1992 
to September 22, 2002, or for a rating in excess of 20 
percent thereafter.  

Lumbar Spine

Service connection for traumatic arthritis of the lumbar 
spine with radiculopathy was established by RO decision in 
November 2002, at which time a 20 percent rating was assigned 
under DC 5010-5292, effective from August 16, 1995.  
Separate, 10 percent evaluations were assigned for L5-S1 
radiculopathy of each lower extremity, effective from 
September 23, 2002, under DC 8520.  

The record indicates that the RO initially denied service 
connection for residuals of a shell fragement wound of the 
back in July 1979, which was not timely appealed.  The 
veteran attempted to reopen his claim therefor in a statement 
received by the RO in October 1981, albeit without any new 
and/or material evidence.  In response, the RO by its 
correspondence in November 1981 advised him that such claim 
had previously been denied and that new and material evidence 
was required to reopen his claim.  There is no indication 
that the required evidence was then submitted within the 
applicable time frame of the October 1981 claim to reopen and 
it must therefore be deemed abandoned.  

Thereafter, the veteran in January 1987 submitted an 
application to reopen a claim for service connection for 
residuals of a shell fragment wound of the head, among other 
areas, and by its rating decision of June 1987, the RO 
granted entitlement to service connection for residuals of a 
shell fragment wound affecting only the chin, face, right 
forearm, right wrist, and right palm, with the nature of the 
service-connected disability being found to be only skin-
related, i.e., scarring.  No portion of the lumbar spine was 
noted to be affected.  No appeal as to the low back was 
timely initiated.  

Regarding the veteran's entitlement to an earlier effective 
date, the veteran indicates that a formal or informal claim 
was filed prior to the established effective date of August 
16, 2005.  He points to a February 1992 application for 
service connection for degenerative arthritis of the cervical 
spine, as well as disability secondary thereto.  He further 
argues that findings of arthritic involvement of the lower 
spine were noted on a VA medical examination in July 1992.  
He also notes that, in his letter of April 12, 1993, he 
attributed his lumbosacral weakness and pain to his knee 
injury.  In effect, the veteran asserts that the RO was 
required to address the question of whether his lumbar spine 
disability was secondary to his cervical spine or right knee 
disability (secondary service connection under 38 C.F.R. 
§ 3.310) and assign an effective date on that basis.  

The arguments set forth above in support of an earlier 
effective date are seemingly advanced without recognition by 
the veteran of the final denials of service connection for a 
back disorder by the RO in July 1979 and by the Board through 
its May 1994 decision.  The RO's action in July 1979 was 
based on the claim that a back disorder resulted from an in-
service shell fragment wound, which was not followed by a 
timely appeal.  It, too, is noted that the Board in May 1994 
determined that there was no basis for a grant of service 
connection for a lumbosacral spine disorder on either a 
direct or secondary basis and no appeal to the Court as to 
that matter was timely initiated.  Thus, finality attached to 
each of the foregoing actions, pursuant to 38 U.S.C.A. 
§§ 7104, 7105, and the effective date for any subsequent 
grant of service connection must necessarily follow the last 
final VA decision.  

With that said, it is noted that, under 38 C.F.R. § 3.400(q), 
the earliest effective date based on a claim to reopen 
following entry of a final determination is the later of the 
date of receipt by VA of the new claim or the date 
entitlement arose.  In this instance, the record identifies 
that a claim to reopen for low back disablement was received 
by the RO on August 31, 1994, when VA received from the 
veteran a statement that he was continuing to experience low 
back problems, arguably related to in-service trauma.  The 
existence of a low back disability manifested by radicular 
pain and sensory deficit, consistent with lumbar stenosis or 
disc disease preceded the date of receipt of that informal 
claim, and it, too, is noted that the RO has consistently 
stated in prior rating actions that, although the existence 
of arthritis is not clearly documented, there was a long, 
well-documented history of joint or spinal pain.  
Accordingly, an effective date of August 31, 1994, but none 
earlier, is for assignment for the veteran's traumatic 
arthritis of the lumbar spine and associated radiculopathy of 
the lower extremities.  Remand to the RO for further 
consideration of the ratings to be assigned for the 
disabilities in question for the period from August 31, 1994, 
to the present, is addressed below in the Remand portion of 
this document.  

Shoulders

By its rating decision of July 1979, the RO established 
service connection for bursitis of the right shoulder 
(dominant upper extremity), as a residual of an injury.  A 0 
percent rating was assigned therefor under DC 5019, effective 
from April 1979.  Further action by the RO in September 1988 
resulted in an increase in the disability rating assigned 
from 0 percent to 20 percent, as effectuated under DC 5109-
5201, effective from October 1987.  A prior claim for 
increase involving only the right shoulder was denied by the 
RO in a rating decision of December 1994.  

The RO by its action in November 2002 expanded the grant of 
service connection to include traumatic arthritis of the 
right and left shoulders, but without any change in the 
previously assigned 20 percent rating, pursuant to DC 5099-
5201.  In response to the Board's 2005 remand, the RO in 
August 2007 assigned a separate evaluation for traumatic 
arthritis of the left shoulder, assigning a 0 percent rating 
from August 16, 1995, and a separate, 20 percent rating from 
July 3, 2007, under DC 5010-5021.  Inasmuch as the left 
shoulder was an integrated part of the appellate issue to be 
assigned for right shoulder disablement, the question of the 
initial rating to be assigned for left shoulder disablement 
also remains on appeal.  

Under DC 5201, a 20 percent evaluation is assigned for 
limitation of major or minor arm motion at shoulder level.  
When there is limitation of motion midway between the side 
and shoulder level, a 20 percent rating is again warranted 
for limitation of motion of the minor arm, and a 30 percent 
rating is warranted for limitation of motion of the major 
arm.  The next higher evaluation for major arm limitation of 
motion, the maximum 40 percent rating, is assigned for 
limitation of motion of the arm to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5201.

In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2008).  Forward flexion is the range of motion from 
the side of the body out in front) and abduction is the range 
of motion from the side of the body out to the side. Id.  The 
average range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; external 
rotation to 90 degrees; and internal rotation to 90 degrees.  
Id.  

Many of the veteran's contentions are directed towards the 
question of separate evaluations for each shoulder 
disability, which the Board notes have now been established 
by RO action.  As well, the veteran contends that higher 
evaluations are in order, noting that VA and non-VA medical 
records from 1988 to 1993 identify pain, weakness, and 
limitation of motion of the neck.  

Review of the record shows that on a VA medical examination 
in June 2002, the veteran noted the presence of pain, 
stiffness, and weakness of the right shoulder, but denied all 
such symptoms as to the left shoulder.  His right shoulder 
symptoms were reported to be aggravated while golfing after 
taking at least several hundred golf swings.  From the 
veteran's own statement, not more than minimal symptoms of 
the left shoulder were present.  On range of motion testing 
of the right shoulder, pain was noted with some movements, 
but despite the pain, flexion was reduced only by 10 degrees 
and a full range of abduction and rotation was present.  No 
pain was evident on range of motion of the left shoulder, 
with normal values for each.  Further evaluation by VA in 
July 2007 showed flexion to 90 degrees, with abduction and 
rotation to 90 degrees, as to both shoulders.  Severe pain 
was noted on repetitive motion testing.  

The Board notes that arthritis is evaluated on the basis of 
limitation of motion and that, prior to the expansion of the 
grant of service connection for right shoulder disablement 
for inclusion of traumatic arthritis of both shoulders and 
subsequently, there was no showing that range of motion of 
the right shoulder was limited to 45 degrees from the side, 
actively, passively, or as a result of pain or functional 
loss.  There is otherwise no indication that a rating in 
excess of 20 percent was for assignment under alternate 
rating criteria for ankylosis or any impairment of the 
humerus, clavicle, or scapula of the right shoulder.  
38 C.F.R. § 4.71a, DCs 5200, 5202, 5203.  

With respect to the left shoulder, the record as developed 
from August 1995 to July 2007 fails to delineate any credible 
showing of painful motion or limitation of motion of the left 
shoulder in association with his arthritis and to that 
extent, a compensable evaluation is not warranted under DCs 
5003 or 5201 prior to July 3, 2007.  The Board is cognizant 
of Diagnostic Code 5003, which permits a compensable rating 
for arthritis and limitation of motion of a major joint even 
when such limitation of motion is noncompensable by joint 
specific guidelines, in this case there is no medical 
evidence of any limitation or painful motion of the left 
shoulder prior to July 3, 2007.  The reduction in range of 
motion values shown in July 2007 is not indicative of any 
further severity than that contemplated by the 20 percent 
rating in effect from July 3, 2007, even considering pain and 
functional loss.  Therefore, a compensable initial evaluation 
is not warranted for left shoulder disablement from August 
1995 to July 2007 and not more than a 20 percent schedular 
rating is for assignment from July 3, 2007.  

Moreover, there is no showing that the regular schedular 
standards are in any way inadequate for the evaluation of the 
severity of the veteran's shoulder disorders.  There is no 
indication of a marked interference with employment or 
frequent hospitalization for either shoulder as to warrant a 
remand for consideration of the assignment of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1); see also, e.g., Bagwell, supra.  

Wrists

By its November 2002 decision, the RO granted entitlement to 
service connection for traumatic arthritis of the right wrist 
(dominant), effective from October 8, 1993, and for traumatic 
arthritis of the left wrist, effective from August 16, 1995.  
The RO in assigning a separate date for right wrist arthritis 
found that the veteran had submitted an informal claim 
therefor during testimony offered at a Board hearing in 
October 1993.  Separate, 10 percent ratings were assigned 
from October 8, 1993, and from August 16, 1995, for the right 
and left wrists, respectively, under DC 5010-5215.

No specific contentions other than those previously addressed 
are advanced regarding the effective date previously assigned 
for service connection of the veteran's left wrist disorder.  

Regarding the effective date to be assigned for the veteran's 
right wrist arthritis, it is pointed out that service 
connection for scarring of the skin from a shell fragment 
wound involving the right wrist was established by RO action 
in June 1987.  Regarding non-skin disorders, the RO by way of 
its decision of September 1988 denied entitlement to service 
connection for residuals of a right wrist fracture and such 
decision was affirmed by the Board in its decision of 
February 1990, from which no appeal was taken and finality 
attached.  

The record identifies that the veteran in a statement, dated 
March 31, 1990, and without an RO date stamp as to the 
receipt date, in replying to the RO's inquiry as to what 
disorders were allegedly caused by herbicide exposure, set 
forth various claims for service connection in which he was 
primarily alleging entitlement to secondary service 
connection.  Among those disorders was a claim that an 
attempt to reopen for service connection of the right upper 
extremity, and, pursuant thereto, the RO denied entitlement 
to service connection for a right wrist disorder in a rating 
decision of August 1990.  A notice of disagreement followed 
later in August 1990, with issuance of a supplemental 
statement of the case in January 1991, and perfection of the 
appeal relating to the wrist through the veteran's March 1991 
submission.  Hence, a pending claim dating from March 31, 
1990, for right wrist disability is conceded, and while 
arthritic involvement of the right wrist is not clearly 
delineated as of March 1990, the RO has determined that there 
is a lengthy, well-documented history of right wrist pain, 
service connection for a right wrist disability is warranted 
as of March 31, 1990, but none earlier.  

Notice is taken, as well, that in addition to the hearing 
testimony offered by the veteran in 1992 as to his 
entitlement to service connection for a right wrist disorder, 
similar testimony was set forth by the veteran at the earlier 
Board hearing in February 1992.  This is noted 
parenthetically as it is subsequent to the date of claim of 
March 31, 1990, as discussed above.  

In any event, further review by the RO involving the rating 
for right wrist arthritis to be assigned as of that date is 
requested below in the Remand portion of this document.  

As for the rating assignable for left wrist arthritis from 
August 1995, it is evident that limitation of motion of the 
wrist is addressed in DC 5215.  Under that DC, a 10 percent 
rating, the maximum rating, is warranted when there is 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  

Under DC 5214, ankylosis of the wrist, a 30 percent 
disability evaluation is warranted when there is favorable 
ankylosis in 20 to 30 degrees dorsiflexion in the major 
wrist.  A 40 percent disability evaluation is contemplated 
for ankylosis of the major wrist in any other position, 
except favorable.  A 50 percent rating is assigned for 
ankylosis of the major wrist when ankylosis is unfavorable, 
in any degree of palmar flexion, or with ulnar or radial 
deviation.  

Examination by VA in June 2002 revealed not more than mild 
symptoms of wrist pain.  Dorsiflexion and palmar flexion were 
to 60 degrees, with radial deviation to 20 degrees and ulnar 
deviation to 30 degrees.  On further testing by VA in July 
2007, dorsiflexion and palmar flexion were reduced to 30 
degrees and there was noted to be severe pain on motion 
studies, but no further reduction in range of motion values 
with repetitive motion.  

The findings of record are inadequate to increase the 10 
percent schedular rating assigned for the veteran's left 
wrist arthritis.  Some loss of motion is indicated on 
testing, presumably in association with the arthritic 
process, as warrants a rating of 10 percent, but no more, 
under DC 5003.  No indicia of ankylosis are present. However, 
even with pain on motion, testing in 2002 and 2007 was not 
productive of range of motion values warranting a 10 percent 
evaluation under DC 5214.  As the 10 percent evaluation 
already in effect contemplates the presence of pain, and 
inasmuch as a further reduction in range of motion due to 
pain is not demonstrated, not more than a 10 percent rating 
for left wrist arthritis is in order.  

The Board finds no indication of a marked interference with 
employment or frequent hospitalizations as to warrant a 
remand for consideration of the assignment of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell, supra.   



Elbows

No specific contentions are advanced other than those 
previously addressed as to the effective dates assigned for 
service connection for traumatic arthritis of the elbows.  
The record does not otherwise indicate a basis for the 
assignment of an effective date earlier than August 16, 1995, 
for either grant of service connection.  

As for the ratings assigned, under DC 5206, limitation of 
flexion of either the major or minor forearm to 100 degrees 
warrants a 10 percent rating; limitation of flexion of either 
forearm to 90 degrees warrants a 20 percent rating; 
limitation of flexion of the major forearm to 70 degrees 
warrants a 30 percent rating; limitation of flexion of the 
major forearm to 55 degrees warrants a 40 percent rating; and 
limitation of flexion of the major forearm to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, limitation of extension of either the major or 
minor forearm to 45 or 60 degrees, respectively, warrants a 
10 percent rating; limitation of extension of either forearm 
to 75 degrees warrants a 20 percent rating; limitation of 
extension of the major forearm to 90 degrees warrants a 30 
percent rating; limitation of extension of the major forearm 
to 100 degrees warrants a 40 percent rating; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent rating.  38 C.F.R. § 4.71a, DC 5207.

Under DC 5208, a 20 percent disability rating is available 
for either the major or minor arm where flexion is limited to 
100 degrees and extension is limited to 45 degrees.

DCs 5209-5212 are inapplicable because the appellant does not 
have any malunion, nonunion, or joint fracture of the elbow.  
Additionally, DC 5213 is inapplicable, since on VA 
examinations, no impairment of forearm supination/pronation 
has been demonstrated.  

On a VA medical examination in June 2002, no pain with range 
of motion was present.  Flexion was to 140 degrees, extension 
to 0 degrees, and supination and pronation were each to 80 
degrees.  In July 2007, severe pain was present, but range of 
motion was unchanged due to pain.  Flexion was to 100 
degrees, with extension to 0 degrees, and supination and 
pronation were each to 40 degrees.  

Such findings are not indicative of a greater level of 
severity than is reflected by the currently assigned 10 
percent ratings for traumatic arthritis of each elbow.  While 
some reduction in range of motion is noted from 2002 to 2007, 
the indicated range of motion values are inconsistent, even 
considering pain and functional loss, with the criteria for 
the assignment of any rating in excess of 10 percent for 
either elbow on the basis of arthritic involvement.  

There is no indication of an elbow disability that is so 
severe as to produce marked interference with employment or 
require frequent hospitalization.  Thus, a referral for 
consideration of the assignment of an increased disability 
rating for either elbow due to extraschedular considerations 
is not warranted.  38 C.F.R. § 3.321(b)(1).

Hands

Service connection for a shell fragment wound of the hands 
was denied by RO action in July 1979, based on the veteran's 
April 1979 claim involving stiffness and soreness of both 
hands.  Development of the April 1979 claim included a VA 
medical examination, at which the veteran complained of hand 
pain and described an in-service shell fragment wound of the 
hands.  Despite there being no X-ray evidence of hand 
arthritis, a diagnosis of osteoarthritis of the hands was 
recorded.  Following notice to the veteran of the denial and 
of his appellate rights, no timely appeal of the July 1979 
action was initiated, thus rendering the July 1979 action 
final.  

The record also indicates that the veteran attempted to 
reopen his claim for hand disorder involving arthritis in a 
statement received by the RO in October 1981, albeit without 
any new and/or material evidence.  In response, the RO by its 
correspondence in November 1981 advised him that such claim 
had previously been denied and that new and material evidence 
was required to reopen his claim.  There is no indication 
that the required evidence was then submitted within the 
applicable time frame of the October 1981 claim to reopen and 
it must therefore be deemed abandoned.  See 38 C.F.R. 
§ 3.158.

Thereafter, the veteran in January 1987 submitted an 
application to reopen a claim for service connection for 
residuals of a shell fragment wound of the hands, and by its 
rating decision of June 1987, the RO granted entitlement to 
service connection for a shell fragment wound affecting, in 
part, the right hand, with the nature of the service-
connected disability being found to be only skin-related, 
i.e., scarring.  

On the basis of the foregoing, the veteran's allegation that 
a claim for hand arthritis dating to 1979 remains pending and 
unadjudicated is without merit and advanced without regard to 
the finality of prior denials.

However, an earlier claim for service connection for a hand 
disorder is identified in a submission to the RO, dated March 
31, 1990, albeit without an RO date stamp as to its date of 
receipt.  Such claim was not then adjudicated by the RO in a 
rating decision of August 1990, or subsequently.  As such, a 
pending, unadjudicated claim for service connection for a 
hand disorder remains as of March 31, 1990.  And, on the 
basis of prior reasoning, it is determined that, although the 
existence of arthritic involvement of the hands is not 
clearly demonstrated as of the date of claim, a well-
documented history dating prior thereto is indicated, 
permitting the Board to concede that entitlement arose prior 
to the date of receipt of the March 1990 claim.   Thus, an 
effective date of March 31, 1990, for hand arthritis is 
assigned, and remand for the RO to consider the initial 
rating to be assigned is in order.  Inasmuch as but a single 
rating has been assigned for bilateral hand arthritis, the 
Board cannot at this point evaluate the arthritic involvement 
of a single hand, but must await initial rating action by the 
RO/AMC.  

Hips

The record reflects that the RO, by its rating decision of 
September 1988, denied entitlement to service connection for 
a right hip disorder, which the veteran appealed.  On appeal, 
the Board in a decision of February 1990 found no basis for a 
grant of direct or secondary service connection for right hip 
disability and such action is final.  38 U.S.C.A. § 7104.  

A further claim for service connection for a right hip 
disorder is identified in a submission to the RO, dated March 
31, 1990, albeit without an RO date stamp as to its date of 
receipt.  Such claim was denied by the RO in a rating 
decision of August 1990, and although an appeal relating to 
the right hip was initiated, such appeal was not perfected, 
based on review of the veteran's March 1991 correspondence 
and related attachments.  Accordingly, no pending appeal 
remains as to the right hip, based on the aforementioned 
March 1990 application.  

The RO subsequently determined in its November 2002 decision 
that a claim for traumatic arthritis of the hip was received 
by VA in August 1995 and service connection was established 
as of the date of claim, with assignment of separate, 10 
percent evaluations for each hip under DC 5010-5252, 
effective from August 16, 1995, due to painful motion or 
noncompensable limitation of motion of each hip.  Specific 
allegations as to the veteran's entitlement to earlier 
effective dates for service connection for each hip 
disability are not presented, and the record is not otherwise 
supportive of any such entitlement.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

DC 5251 provides a maximum rating of 10 percent for 
limitation of extension of the thigh to 5 degrees.  

DC 5252 provides a 10 percent rating for limitation of 
flexion of the thigh to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating 
where flexion is limited to 10 degrees.  

Under DC 5253, a 10 percent evaluation is for assignment when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  

Evaluations under DCs 5254 and 5255 require flail joint, 
fracture, or malunion of the hip or femur.  Evidence on file 
fails, principally that from VA medical examinations in June 
2002 and July 2007, to identify the existence of a 
compensably disabling limitation of motion of either hip 
during the pertinent time frame from August 1995 to the 
present.  Testing in 2002 revealed only minimal pain with 
movement and flexion was possible to 100 degrees, with 
extension to 20 degree and abduction to 25 degrees.  Severe 
pain was noted on range of motion testing in 2007, although 
pain did not further limit motion.  Flexion was to 50 
degrees, with extension to 10 degrees and abduction to 20 
degrees.  

There is, however, a showing of a noncompensable limitation 
of each individual hip; accordingly, a rating in excess of 10 
percent is not warranted for either hip disability under DC 
5003.  Entitlement to any higher evaluation for either hip 
based on pain and functional loss is not indicated, 
particularly the findings on recent VA medical examinations 
in 2002 and 2007.  

Regarding extraschedular entitlement, the veteran has not 
shown that either hip disability is so severe as to produce 
marked interference with employment or require frequent 
hospitalization.  Thus, a remand for referral to the Director 
of VA's Compensation and Pension Service for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b)(1); 
Bagwell, supra.

Knees

Service connection for a right knee injury was denied by RO 
action in July 1979, from which no timely appeal was 
initiated, following RO notice of the action taken and of the 
veteran's appellate rights.  An attempt to reopen his 
previously denied claims for various disorders other than the 
right knee, without the requisite new and material evidence, 
was made by the veteran in October 1981, but the RO informed 
him in November 1981 that he was required to submit new and 
material evidence in order to reopen any finally denied 
claim.  Such was followed by the RO's receipt in November 
1981 of a letter from the veteran's Congressman, who was 
thereafter advised by the RO that the veteran had attempted 
to reopen several previously denied claims for service 
connection (back, hearing loss, hand, and right knee 
disorders), but such claims were required to be accompanied 
by new and material evidence in order to reopen those claims.  
To that extent, the veteran's assertions that his submission, 
dated in September 1981, and received by the RO in October 
1981, represents a pending, unadjudicated claim is erroneous.  

Further entries in the record show that a claim to reopen for 
a right knee disorder was again submitted in February 1988, 
although then denied by the RO in a rating decision of May 
1988, was by subsequent action of the RO in September 1988 
granted solely on the basis of a right knee scar from a shell 
fragment wound, with assignment of a 0 percent rating 
therefor.  The veteran then submitted a notice of 
disagreement in January 1989 with what he perceived to be the 
continued denial of service connection for his right knee 
disorder.  It was not until the date of June 1, 1990, a point 
well more than one-year after entry of the September 1988 
action and notice thereof, that the veteran clarified in a 
telephone communication with the RO that his disagreement was 
in actuality with the noncompensable rating assigned in 
September 1998.  Under that scenario, no timely appeal of the 
September 1988 action was undertaken and such action is 
final.  38 C.F.R. § 3.104.

The attempted notice of disagreement of June 1, 1990, may 
nevertheless be viewed as a claim for increase for right knee 
disablement, and such consideration has been appropriately 
afforded by the RO in its prior decisions.  See 38 C.F.R. 
§ 3.155.  As well, review of the record identifies that the 
veteran in a statement, dated March 31, 1990, and without an 
RO date stamp as to the receipt date, set forth various 
claims for service connection in which he was primarily 
alleging entitlement to secondary service connection.  Among 
those disorders was an application to reopen a claim for 
service connection for a right knee disability.  

Following a VA medical examination in July 1990 showing 
minimal degenerative changes of the right knee, the RO by its 
rating decision of August 1990 established service connection 
and assigned a 10 percent rating under DC 5257-5003, 
effective from June 1, 1990, for residuals of a right knee 
injury, with degenerative joint disease, while removing the 
right knee from the description of the skin-related residuals 
from an in-service shell fragment wound.  The veteran in 
August 1990 filed a notice of disagreement, alleging that he 
was entitled to that 10 percent knee rating from an earlier 
point in time.  A decisional document, in the form of an SSOC 
was then prepared and furnished to the veteran in January 
1991, reflecting a denial of an earlier effective date for a 
compensable evaluation for the veteran's right knee disorder 
and the reasons therefor, but without consideration of the 
veteran's principal argument that service connection should 
have been established from an earlier date.  Received by the 
RO on March 26, 1991, was the veteran's lengthy statement, 
dated March 19, 1991, with attachments, in which he perfected 
his appeal as to the effective date assignable for a 10 
percent evaluation for residuals of a right knee injury, 
inclusive of right knee arthritis.  This perfected appeal has 
not to date been forwarded for the Board's consideration, but 
that notwithstanding, it is determined at this juncture that 
an effective date for service connection for residuals of a 
right knee injury, including arthritis, of March 31, 1990, is 
warranted based on a pending claim from that date.  While 
arthritic involvement of the right knee is not clearly 
delineated as of March 1990, the RO has determined that there 
is a lengthy, well-documented history of right knee pain, and 
on that basis, service connection for a right knee disorder 
as of March 31, 1990, but none earlier.  

The question of the initial rating to be assigned for right 
knee disablement must be remanded to the RO/AMC for initial 
consideration.  Once the RO has reviewed the matter, the 
Board will, if warranted, address the question of what rating 
is to be assigned for right knee disablement from the 
effective date of the grant of service connection.  

As for the left knee, there is no indication in the record 
that service connection for a left knee disorder involving 
arthritis or other manifestation was received prior to the 
October 1995 application for multi-joint arthritis.  No 
contentions are advanced to the contrary and, as such, an 
effective date earlier than August 16, 1995, for service 
connection for traumatic arthritis of the left knee is not 
for assignment.  

DC 5260 pertains to limitation of flexion. Under this 
provision, flexion limited to 60 degrees is noncompensable.  
A 10 percent rating is warranted when flexion is limited to 
45 degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
when flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260

DC 5261 pertains to limitation of knee extension. Under this 
provision, extension limited to 5 degrees is noncompensable.  
A 10 percent rating is warranted when extension is limited to 
10 degrees.  A 20 percent rating is warranted when extension 
is limited to 15 degrees.  A 30 percent rating is warranted 
when extension is limited to 20 degrees.  A 40 percent rating 
is assigned when extension is limited to 30 degrees; and a 50 
percent rating is assigned when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

Under DC 5257, a rating of 10 percent is warranted when the 
veteran experiences slight subluxation or lateral 
instability.  A rating of 20 percent is warranted when the 
veteran experiences moderate subluxation or lateral 
instability.  A rating of 30 percent is warranted when the 
veteran experiences severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.

DC 5258 pertains to dislocation of the semilunar cartilage 
with frequent episodes of locking, pain and effusion into the 
joint and is rated as 20 percent disabling.  38 C.F.R. 
§ 4.71a, DC 5258.

Under DC 5259, a single 10 percent rating is for application 
for semilunar removal of cartilage with symptomatology.  A 
higher disability evaluation is not provided under this code.  
38 C.F.R. § 4.71a, DC 5259.

In VAOPGCPREC 23-97, the VA's General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994);  VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,704 (1998).  However, a separate rating must be based 
on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).

VA examination in June 2002 revealed a complaint of minimal 
symptoms involving the left knee.  Indicia of instability of 
the ligaments were absent, and no pain was associated with 
motion testing in which the left knee was flexed to 150 
degrees and extension was possible to 0 degrees.  On a VA 
medical examination on July 3, 2007, pain was present with 
movement, although no additional limitation of motion was 
shown with repetitive movement.  Severe pain on range of 
motion testing was indicated.  Flexion of the knee was to 100 
degrees and extension to 0 degrees.  No ligamentous 
instability was present.  

On the basis of the foregoing, a compensable rating is not 
for assignment for the period from August 1995 to July 2007, 
but a 10 percent schedular evaluation is assignable on and 
after July 3, 2007, on the basis of left knee arthritis and a 
noncompensable limitation of motion of that knee.  Range of 
motion studies in 2002 were entirely within normal limits and 
there was no showing of pain, functional loss, ankylosis, 
instability, or cartilage damage as might warrant the 
assignment of a compensable evaluation for the period from 
August 16, 1995, to July 2, 2007.  A reduction in flexion of 
the left knee is initially shown on July 3, 2007, but the 
degree to which range of motion is limited is noncompensable 
under applicable criteria (see Diagnostic Code 5260 and 5261) 
and there is otherwise no showing of ankylosis, instability, 
subluxation, cartilage damage, or other manifestation 
warranting a compensable evaluation.  Thus, while a zero 
percent evaluation is for assignment prior to July 3, 2007, a 
10 percent schedular evaluation is assignable under DC 5003 
for left knee arthritis on and after July 3, 2007.  The 
record does not otherwise afford a basis for any further 
increase beyond the 0 and 10 percent ratings assigned, due to 
pain, fatigue, weakness or any other knee symptom.  

The veteran has not shown that his left knee disability is so 
severe as to produce marked interference with employment or 
require frequent hospitalization.  Thus, a remand for 
referral to the Director of VA's Compensation and Pension 
Service for extraschedular consideration is not warranted.  
38 C.F.R. § 3.321(b)(1).

Ankles

Aside from the veteran's claim for service connection for 
disability due exclusively to herbicide exposure, the 
veteran's initial claim for service connection for a left 
ankle disorder filed in January 1987 was denied by RO in a 
rating decision of June 1987.  An appeal followed to the 
Board, with interim action by the RO in May and September 
1988 continuing and confirming the prior denial.  By its 
decision of May 1994, the Board also denied entitlement to 
service connection for a left ankle disorder and, in the 
absence of an appeal to the Court, such action is final.  

No additional claim for a disorder of either ankle, other 
than one based on herbicide exposure as discussed above, is 
shown by the record until the RO's receipt in August 1995 of 
the veteran's claim for service connection of traumatic 
arthritis of various joints and segments of the spine.  
Service connection for traumatic arthritis of each ankle was 
established by RO action in November 2002, with assignment of 
separate, 10 percent ratings under DC 5010-5271, effective 
from August 16, 1995, on the basis of a noncompensable 
limitation of motion.   

The veteran does not offer specific allegations other than 
those previously discussed as to his entitlement to earlier 
effective dates for service connection for his bilateral 
ankle arthritis, with one exception.  That exception entails 
what appears to be a claim that the Board in its decision of 
May 1994 failed to adjudicate the question of left ankle 
arthritis and such is not within the Board's appellate 
jurisdiction for review in the context of this appeal.  
Rather, that question may be addressed only through the 
Board's original jurisdiction upon entry of a motion alleging 
clear and unmistakable error (CUE) in the prior Board action.  
Should the veteran wish to pursue a CUE motion involving the 
May 1994 decision, he is directed to the Board's Rules of 
Practice codified at 38 C.F.R. § 20.1400 (2008).  

No specific allegations are set forth as to the ratings 
assigned for traumatic arthritis of each ankle under DC 5010-
5271.  DC 5271 provides that a 10 percent evaluation will be 
assigned for moderate limitation of motion of an ankle and a 
20 percent evaluation assigned for marked limitation of 
motion of an ankle.  Normal dorsiflexion of the ankle is from 
0 degrees to 20 degrees; normal plantar flexion is from 0 
degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The record indicates that, when the veteran was evaluated by 
VA in June 2002, plantar flexion of the ankles was reduced 
from normal levels by five degrees, with bilateral ankle pain 
being attributed most likely to arthritis.  On a VA 
examination in July 2007, dorsiflexion was to 10 degrees and 
plantar flexion was to 20 degrees.  There was no evidence of 
increased pain or decreased range of motion with repetitive 
motion.  

On the basis of the evidence presented, not more than a 10 
percent evaluation is warranted prior to July 3, 2007, for 
arthritis of each ankle, there being no indication that 
limitation of motion was more than moderately reduced.  
Flexion when evaluated in 2002 was reduced by 25 percent; 
however, flexion was reduced by 50 percent in July 2007 and 
plantar flexion was limited by more than 50 percent of the 
normal value.  Thus, while no more than 10 percent ratings 
were for assignment from August 16, 1995, to July 2, 2007, 20 
percent ratings, but none greater, are assignable as of July 
3, 2007, due to a disability picture that more nearly 
approximates a marked limitation of each ankle.  See 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271.  

Regarding extraschedular entitlement, the veteran has not 
shown that either ankle disability is so severe as to produce 
marked interference with employment or require frequent 
hospitalization.  Thus, a remand for referral to the Director 
of VA's Compensation and Pension Service for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b)(1). 




Final Matters

As indicated above, with respect to the claims for higher 
ratings for the service-connected joint disabilities at 
issue, the Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), in determining 
whether there is any additional loss of motion of any of 
these joints.  There is no medical evidence of additional 
loss of motion of any of the disabilities in question due to 
pain or flare-ups of pain, supported by objective findings; 
or weakness, fatigue, incoordination or flare-ups of symptoms 
of any of these or other relevant symptoms that results in 
additional loss of motion, to a degree that would support 
higher ratings that those assigned.  

In reaching these determinations, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  For the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claims for service connection for residuals of 
herbicide exposure; the claims for earlier effective dates, 
and the claims for higher ratings for the joint disabilities 
at issue (other than what is granted by the instant Board 
decision).  Accordingly, the benefit of the doubt doctrine 
does not apply to these aspects of the appeal.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"). 


ORDER

Entitlement to service connection for residuals of herbicide 
exposure is denied.  

Entitlement to an effective date earlier than February 13, 
1992, for service connection for traumatic arthritis of the 
cervical spine, with C6-C7 radiculopathy, is denied. 

Entitlement to an initial disability rating in excess of 40 
percent, from February 13, 1992 to September 22, 2002, and to 
a rating in excess of 20 percent thereafter, for traumatic 
arthritis of the cervical spine, with C6-C7 radiculopathy, is 
denied.  

Entitlement to an initial disability rating in excess of 20 
percent from September 23, 2002, for C6-C7 cervical 
radiculopathy of the right (dominant) upper extremity, is 
denied.  

Entitlement to an initial disability rating in excess of 20 
percent from September 23, 2002, for C6-C7 cervical 
radiculopathy of the left upper extremity, is denied.  

Entitlement to an effective date of August 31, 1994, but not 
earlier, for service connection for traumatic arthritis of 
the lumbar spine, with radiculopathy, is granted.  

Entitlement to a disability rating in excess of 20 percent 
for bursitis of the right shoulder with traumatic arthritis 
is denied.  

Entitlement to a compensable disability rating for traumatic 
arthritis of the left shoulder from August 16, 1995, and in 
excess of 20 percent from July 3, 2007, is denied.  

Entitlement to an effective date of March 31, 1990, but not 
earlier, for service connection for a right (dominant) wrist 
disability is granted.  

Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
left wrist is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for traumatic arthritis of the left wrist is denied.  

Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
right (dominant) elbow is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for traumatic arthritis of the right (dominant) elbow 
is denied.  

Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
left elbow is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for traumatic arthritis of the left elbow is denied.  

Entitlement to an effective date of March 31, 1990, but not 
earlier, for service connection for traumatic arthritis of 
hands is granted.  

Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
right hip is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for traumatic arthritis of the right hip is denied.  

Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
left hip is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for traumatic arthritis of the left hip is denied.  

Entitlement to an effective date of March 31, 1990, but not 
earlier, for service connection for residuals of a right knee 
injury with degenerative joint disease, is granted.  

Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
left knee is denied.  

Entitlement to an initial compensable disability rating for 
traumatic arthritis of the left knee prior to July 3, 2007, 
is denied

Entitlement to a staged 10 percent rating, but not greater, 
for traumatic arthritis of the left knee, from July 3, 2007, 
is granted, subject to those provisions governing the payment 
of monetary benefits.  

Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
right ankle is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for traumatic arthritis of the right ankle prior to 
July 3, 2007, is denied.

Entitlement to a staged rating of 20 percent, but none 
greater, for traumatic arthritis of the right ankle from July 
3, 2007, is granted, subject to those provisions governing 
the payment of monetary benefits.  

Entitlement to an effective date earlier than August 16, 
1995, for service connection for traumatic arthritis of the 
left ankle is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for traumatic arthritis of the left ankle for the 
period prior to July 3, 2007, is denied.

Entitlement to a staged rating of 20 percent, but none 
greater, for traumatic arthritis of the left ankle from July 
3, 2007, is granted, subject to those provisions governing 
the payment of monetary benefits.  


REMAND

Based on the Board's assignment of earlier effective dates, 
as set forth above, remand to the RO or AMC is necessary for 
rating of the disabilities in question from the effective 
dates assigned.  




Accordingly, this portion of the appeal is remanded for the 
following actions:  

Undertake rating action as to the 
veteran's claims for an initial rating 
for traumatic arthritis of the lumbar 
spine from August 31, 1994; initial 
rating for a right wrist disability from 
March 31, 1990; initial rating for 
traumatic arthritis of the hand from 
March 31, 1990; and initial rating for 
residuals of a right knee injury with 
degenerative joint disease from March 31, 
1990, based on all pertinent evidence and 
all dispositive legal authority, 
inclusive of 38 C.F.R. § 3.321(b) (2008).  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
veteran and his attorney should be 
provided with an SSOC, which should 
contain notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


